Exhibit 10.1(a3)
 
AMENDMENT TO
FIRST HORIZON NATIONAL CORPORATION
DIRECTORS AND EXECUTIVES DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED AS OF JANUARY 21, 1997)
 
The Directors and Executives Deferred Compensation Plan of First Horizon
National Corporation (as amended and restated January 21, 1997 and as further
amended effective July 17, 2001) (the “Plan”) is hereby amended as hereinafter
provided.  It is intended by the Compensation Committee of the Board of
Directors to make only those changes to the Plan that are necessary in order for
the Plan to be in compliance with Section 409A of the Internal Revenue Code (the
“Code”), and in the case of any ambiguity, this Amendment shall be construed in
accordance with the intent of the Committee to make the least possible change in
order to achieve such compliance.  The specific amendments are as follows:
 
1.           Each Participant who executes an addendum to his or her Deferral
and Acknowledgement Agreement in the form of Exhibit “A” to this Amendment shall
become subject to all of the terms and conditions of this Amendment
notwithstanding any provision of his or her Deferral and Acknowledgement
Agreement to the contrary.
 
2.           All references in the Plan and in any Deferral and Acknowledgement
Agreement subject to this Amendment to a “termination of employment” or any
similar terms are hereby amended to refer instead to a “separation from
service.”  Whether a separation from service has occurred shall be determined in
accordance with Section 409A of the Code, and the following rules shall apply:
 
(a)           Except in the case of a Participant on a bona fide leave of
absence as provided below, a Participant is deemed to have incurred a separation
from service if the Company and the Participant reasonably anticipate that the
level of services to be performed by the Participant after a date certain would
be reduced to twenty percent (20%) or less of the average services rendered by
the Participant during the immediately preceding thirty-six (36) month period
disregarding periods during which the Participant was on a bona fide leave of
absence.
 
(b)           A Participant who is absent from work due to military leave, sick
leave or other bona fide leave of absence shall incur a separation from service
on the first day immediately following the later of (i) the six-month
anniversary of the commencement of the leave or (ii) the expiration of the
Participant’s right, if any, to reemployment or to return to work under statute
or contract.
 
(c)           For purposes of determine whether a separation from service has
occurred, the Company and its affiliates shall be treated as a single
employer.  For this purpose, an affiliate means a corporation, trade or business
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, except that for the foregoing purposes, common
ownership of at least fifty percent (50%) shall be determinative.
 
(d)           The Committee specifically reserves the right to determine whether
a sale or other disposition of substantial assets to an unrelated party
constitutes a separation from service with respect to a Participant providing
services to the seller immediately prior to the transaction and providing
services to the buyer after the transaction.  Such determination shall be made
in accordance with the requirements of Section 409A of the Code.
 
3.           Section III.G of the Plan is hereby amended to delete such section
in its entirety and to substitute in lieu thereof the following:
 
“Change in Control” means the occurrence with respect to the Company of any of
the following events:  (i) a change in the ownership of the Company; (ii) a
change in the effective control of the Company; (iii) a change in the ownership
of a substantial portion of the assets of the Company.
 
For purposes of this Section, a change in the ownership of the Company occurs on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Company’s Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election. A change in the ownership of a substantial portion of assets occurs on
the date on which any one person, or more than one person acting as a group,
other than a person or group of persons that is related to the Company, acquires
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions, taking into
account all such assets acquired during the 12-month period ending on the date
of the most recent acquisition.
 
An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Company, or the Participant’s
relationship to the Company otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).
 
2

--------------------------------------------------------------------------------


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.
 
4.           Notwithstanding any provision of the Plan to the contrary,
specifically including but not limited to Sections IV and V:
 
(a)           No new Deferral and Acknowledgement Agreements shall be accepted
by the Company.
 
(b)           Existing Deferral and Acknowledgement Agreements may not be
amended or modified without the consent of the Committee, which consent shall be
withheld if such amendment or modification would cause such Deferral and
Acknowledgement Agreement not to comply with Section 409A of the Code.
 
(c)           Neither the Company nor the Committee may accelerate the time or
form of payment of any benefit due to the Participant hereunder unless such
acceleration is permitted under Treas. Reg. §1.409A-3(j)(4).  Neither the
Company nor the Committee may delay the time for payment of any benefit due to
the Participant hereunder except to the extent permitted under Treas. Reg.
§1.409A-2(b)(7).
 
5.           Section VI.A of the Plan is hereby amended to delete such section
in its entirety and to substitute in lieu thereof the following:
 
A.           Retirement Benefit.  If a Participant separates from service with
the Company and such separation constitutes a Normal Retirement, the Company
shall pay to the Participant the benefits from the Participant’s Accrual Account
as provided in this paragraph.  The first benefit to be paid on the thirty-first
(31st) day of January following the calendar year in which the Participant
attains Normal Retirement.  The Accrual Account shall be payable in a total of
one hundred eighty (180) monthly payments, calculated initially as one hundred
eighty (180) equal payments of the Accrual Account including interest at the
Applicable Rate in effect on the later of (i) January 1, 2008 or (ii) January 1
of the year in which the Participant attains Normal Retirement.  The monthly
payments shall not thereafter be adjusted in the event of a subsequent change in
the Applicable Rate.
 
6.           Notwithstanding any provision of Section VI.B of the Plan to the
contrary, in the event that (a) a recalculation is required under Section VI.B
and (b) any remaining balance shall remain payable to the Participant
thereafter, any remaining Accrual Account balance recalculated as of the date of
the next installment shall be paid in the same number of installments remaining
to be made to the Participant under Section VI.A but for the occurrence of the
recalculation.  Each installment shall be in an equal amount including interest
at the Guaranteed Rate in effect as of January 1 of the year in which the
recalculation occurs.  Interest at the aforesaid Guaranteed Rate shall accrue on
any remaining Accrual Account balance from and after the date of the first
installment following the recalculation.
 
3

--------------------------------------------------------------------------------


 
7.           Section VI.C of the Plan is hereby amended to add the following
sentence at the end of such section:
 
No Interim Distributions shall be made after December 31, 2006.
 
8.           Notwithstanding any provisions of Section VI.D and VI.E of the Plan
to the contrary, all payments under such sections shall only be made in one lump
sum on the date therein specified and no installment payments shall be made
under such sections.
 
9.           Section VI.G of the Plan is hereby amended to delete the first two
sentences of such section in their entirety and to substitute in lieu thereof
the following:
 
If a Participant other than a  Nonemployee Director separates from service with
the Company after the date on which he or she qualifies for early retirement (as
such term is defined in the First Tennessee National Corporation Pension Plan or
upon satisfaction of a “Rule of 75”, where the sum of a Participant’s age and
years of service with the Company equals at least 75), or if a Participant who
is a Nonemployee Director separates from service as a director of the Company
after at least 10 years of services as a director of the Company, then the
Participant shall be entitled to receive a monthly benefit as described in
Section VI.A, however, the Accrual Account shall be recalculated over the entire
period of deferral using an interest rate equal to the Guaranteed Rate (unless a
higher rate is approved by the Committee).  In addition, said benefit shall
commence on the thirty-first (31st) day of January following the calendar year
in which the Participant attains the age of 65.
 
10.           Section VI.H(ii) of the Plan is hereby amended to delete the first
two sentences of such section in its entirety and to substitute in lieu thereof
the following:
 
Notwithstanding any provision of this Plan to the contrary, in the event a
Change in Control occurs, the Company shall make a lump sum payment (a
“Payment”) to each Participant other than current or former Nonemployee
Directors (except as provided below) on the date of the Change of Control
simultaneously with the closing thereof, if administratively practicable, or as
soon thereafter as is administratively practicable, but no later than 2 business
days after the Change in Control has occurred (the “Payment Date”).  For
purposes of this Section VI.H(ii), “Determination Date” shall mean the date of
the Change in Control (or, if an agreement to effectuate a Change in Control
pursuant to a Business Combination (as defined under the Plan prior to this
Amendment) has been executed, the date one month prior to the date such
agreement was executed).
 
11.           Notwithstanding any provision of the Plan or this Amendment to the
contrary, with respect to a Participant who is a Specified Employee (as defined
in Section 13 of this Amendment) as of the date such Participant incurs a
separation from service, payment shall be

 
4

--------------------------------------------------------------------------------


 
made no earlier than the first day of the seventh month following the month in
which such separation from service occurs. On such date, the Participant shall
receive all payments that would have been made on or before such date but for
the provisions of this section, and the terms of this section shall not affect
the timing or amount of any payments to be made after such date under the other
provisions of the Plan or this Amendment.
 
12.           Notwithstanding any provision in Section VIII of the Plan to the
contrary, any exercise of discretion by the Committee under Section VIII shall
be limited to determining the calculation of the amount of benefits payable and
not to changing the time or form of payment of any benefit due to the
Participant hereunder.
 
13.           Capitalized terms not otherwise defined in this Amendment shall
have the meaning given to such terms in the Plan.  In addition, the following
definitions shall apply to this Amendment:
 
(a)           “Specified Employee” means a Participant who, as of the date of
his separation from service, is a “key employee” of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise.  A Participant is a key employee if he or she meets the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, (applied in
accordance with applicable regulations thereunder and without regard to Section
416(i)(5)) at any time during the 12-month period ending on the Specified
Employee Identification Date. Such Participant shall be treated as a key
employee for the entire 12-month period beginning on the Specified Employee
Effective Date.
 
For purposes of determining whether a Participant is a Specified Employee, the
compensation of the Participant shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Section 3401(a) of the Code for purposes of income
tax withholding at the source, plus amounts excludible from gross income under
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of such person under Sections 872, 893, 894, 911, 931 and 933,
provided such compensation is not effectively connected with the conduct of a
trade or business within the United States.
 
Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.
 
5

--------------------------------------------------------------------------------


In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)(6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Company elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.
 
(b)           “Specified Employee Identification Date” means September 30,
unless the Company has elected a different date through action that is legally
binding with respect to all nonqualified deferred compensation plans maintained
by the Company.
 
(c)           “Specified Employee Effective Date” means the first day of the
fourth month following the Specified Employee Identification Date, or such
earlier date as is selected by the Committee.
 
14.           The foregoing provisions of this Amendment are intended to cause
the Plan as amended to conform with the requirements of Section 409A of the
Code, including the regulations thereunder, and the provisions of this Amendment
shall be construed in accordance with that intention.  If any provision of this
Amendment shall be inconsistent or in conflict with the applicable requirements
of Section 409A, then such requirements shall be deemed to override and
supersede the inconsistent or conflicting provision.  Any provision required for
compliance with Section 409A that is omitted from this Amendment shall be
incorporated herein by reference and shall apply retroactively, if necessary,
and be deemed part of this Amendment to the same extent as though expressly set
forth herein.  The Company will bear no responsibility for any determination by
any other person or persons that the terms, arrangements or administration of
the Plan has given rise to any tax liability under Section 409A of the Code.
 
15.           This Amendment shall take effect with respect to all benefits
payable under the Plan after December 31, 2007.
 
IN WITNESS WHEREOF, the Compensation Committee of the Board of Directors of
First Horizon National Corporation has caused this Amendment to the Plan to be
executed by its duly authorized representative this _______ day of
_________________, 2007.
 


 


___________________________________
Name
___________________________________
Title

 
6

--------------------------------------------------------------------------------


 
EXHIBIT A
 


 
ADDENDUM TO DEFERRAL AND ACKNOWLEDGEMENT AGREEMENT
FOR THE FIRST HORIZON NATIONAL CORPORATION
DIRECTORS AND EXECUTIVES DEFERRED COMPENSATION PLAN
 
The undersigned agrees that each and every Deferral and Acknowledgement
Agreement between the undersigned and First Horizon National Corporation (and/or
its affiliates) under the First Horizon National Corporation Directors and
Executives Deferred Compensation Plan is hereby amended to be subject to all
applicable terms, conditions and provisions as set forth in the Amendment to the
Plan as adopted by the Compensation Committee on the ______ day of
____________________, 2007.
 


_____________________________
Signature
_____________________________
Print Name
_____________________________
Date

 
Accepted by Company:
 
By:  ___________________________________________
 
Title: ___________________________
 
 
Date: ___________________________
 

7